                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF WISCONSIN

 JAMES MURRY ,

         Petitioner,                                                    ORDER
 v.
                                                               Case No. 21-cv-441-bbc
 JOSANN REYNOLDS, et al

         Respondents.


        Petitioner James Murry seeks a writ of habeas corpus pursuant to 28 U.S.C. § 2241.

Petitioner has neither paid the $5 filing fee nor requested leave to proceed without prepayment

of the filing fee. For this case to move forward, petitioner must pay the $5 filing fee or submit

a properly supported motion for leave to proceed without prepayment of the filing fee no later

than July 29, 2021. Any motion for leave to proceed without prepayment of the filing fee must

include a certified copy of an inmate trust fund account statement (or institutional equivalent)

for the six-month period beginning approximately January 8, 2021 through the date of the

petition, July 8, 2021.




                                            ORDER

        IT IS ORDERED that:

               1.      Petitioner James Murry may have until July 29, 2021, to pay the $5 filing

fee or submit a properly supported motion for leave to proceed without prepayment of the

filing fee.
       2.     If petitioner does not submit either the $5 payment or a motion for leave to

proceed without prepayment before July 29, 2021, I will assume that petitioner wishes to

withdraw this petition.




              Entered this 8th day of July, 2021.

                                   BY THE COURT:


                                   /s/
                                   PETER OPPENEER
                                   Magistrate Judge
